EXHIBIT 7.1 - RATIO OF EARNINGS TO FIXED CHARGES CNH INDUSTRIAL N.V. For the Years Ended December 31, Earnings: Income before taxes and equity income $ (9 ) $ Add: Dividends received from unconsolidated affiliates 63 81 89 81 Fixed Charges Amortization of capitalized interest 20 18 13 8 5 Less: Interest capitalized (7 ) Preference security dividend - Total earnings $ Fixed charges: Interest expense inclusive of amortized premiums, discounts and capitalized expenses related to indebtedness $ Interest capitalized 7 24 30 31 11 Estimate of the interest component of rental expense 19 20 18 18 20 Preference security dividend - Total fixed charges $ Ratio of earnings to fixed charges
